02/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: PR 21-0004


                                       PR 21-0004




IN RE THE PETITION OF
                                                                   ORDER
OLIVER WOOD




       Olk er Wood has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since January 2020.
      IT IS ORDERED that upon payrnent of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
      IT IS FURTHER ORDERED that, within six rnonths of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
Education to be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this          day ofFebruary, 2021.

                                                 For the Court,




                                                                  Chief Justice